Name: Commission Regulation (EEC) No 1809/91 of 26 June 1991 laying down detailed rules for the application of Council Regulation (EEC) No 597/91 on the supply of white sugar to Romania
 Type: Regulation
 Subject Matter: Europe;  cooperation policy;  trade policy;  beverages and sugar
 Date Published: nan

 No L 165/ 16 Official Journal of the European Communities 27. 6 . 91 COMMISSION REGULATION (EEC) No 1809/91 of 26 June 1991 laying down detailed rules for the application of Council Regulation (EEC) No 597/91 on the supply of white sugar to Romania THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricul ­ tural and medical products intended for the people of Romania and Bulgaria ('), and in particular Article 5 (2) thereof, Article 1 An invitation to tender is hereby issued on the terms laid down in this Regulation for the supply of 20 000 tonnes of white sugar to Romania pursuant to Regulation (EEC) No 597/91 . The supply shall comprise : 1 . mobilization on the Community market of white sugar produced in the Community within the meaning of points (a) and (b) of the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (4). The sugar to be supplied shall be of the quality and have the characteristics laid down in Annex I. The product shall be packaged and marked in accordance with the requirements set out in that Annex ; 2. delivery by sea to the port of Constantsa, Romania, product unloaded on the quay before 15 September 1991 . Article 2 Whereas Regulation (EEC) No 597/91 provides for urgent action for the free supply of agricultural products to Bulgaria and Romania ; whereas the costs of supplying those products are to be met by the European Commu ­ nity ; Whereas Romania has requested the supply of 20 000 tonnes of white sugar ; whereas that request should be granted and detailed rules should be laid down for the supply ; whereas, since the product is not available from intervention stocks, it must be mobilized on the Commu ­ nity market ; Whereas, pursuant to Regulation (EEC) No 597/91 , the supplier is to be chosen by invitation to tender ; whereas such a procedure must enable the most advantageous terms to be determined, in particular as regards the price of the product and the cost of transport for delivery to the destination indicated in Romania ; Whereas, in order to ensure that the supply is effected properly, the conditions for lodging securities together with the detailed rules necessary for applying Commis ­ sion Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (2), as last amended by Regulation (EEC) No 3745/89 (3), must be determined ; Whereas it should be noted that, pursuant to Article 2 (4) of Regulation (EEC) No 591 /91 , the products supplied under the measure do not qualify for export refunds and are not subject to the system of monetary compensatory amounts ; whereas, for reasons of control, these exceptions must be mentioned in the corresponding export licences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, 1 . Tenderers shall forward their tenders, which must bear the words 'Emergency aid to Romania, Regulation (EEC) No 1809/91 ', by written telecommunication to the office indicated below. In order to be considered admissible, tenders in complete form must be received or handed in before 12 noon (Brussels time) on 2 July 1991 at : Commission of the European Communities, Sugar Division, Loi 120, Office 7/ 11 , rue de Ja Loi 200 , B-1049 Brussels ; telefax : 236 33 05, telex : AGREC No 22037  B, telephone : 235 30 73 . Where no supply contract is awarded, pursuant to Article 3 , a second closing date for the submission of tenders shall be set to expire at 12 noon (Brussels time) on 16 July 1991 . (') OJ No L 67, 14. 3 . 1991 , p . 17. O OJ No L 205, 3 . 8 . 1985, p. 5. V) OJ No L 364, 14. 12. 1989, p. 54. (4) OJ No L 177, 1 . 7 . 1981 , p. 4 . 27. 6 . 91 Official Journal of the European Communities No L 165/ 17 addition the closing date shall be displayed at the Commission premises designated for the purpose . Article 4 1 . The tendering security provided for in Article 2 (2) (f) shall be released forthwith where a tender is not accepted or where no supply contract is awarded. 2. The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be : (a) for tenderers : the maintenance of their tenders until the decision provided for in Article 3 ( 1 ) is adopted ; (b) for the successful tenderer : the lodging of the supply security in accordance with Article 5 . 2. Tenders shall be valid only if : (a) they refer clearly to the supply provided for in Article 1 and to this Regulation ; (b) they indicate the name and address of the tenderer, who must be established in the Community, and give in particular his telex and/or telefax number ; (c) they relate to a lot of 5 000 tonnes (net weight). 'Lot' means a quantity of sugar stored at the same place of storage during loading, to be delivered at the same time at the place of destination laid down ; (d) they specify an amount in ecus per tonne for effecting the whole operation involving the supply of the lot and that part of the price tendered covering sea trans ­ port ; (e) they indicate the port of loading in the Community ; for a given lot, each tender may indicate a single port of loading only ; (f) they are accompanied by proof that the tenderer has lodged a tendering security of ECU 20 per tonne in favour of the Commission in accordance with Title III of Regulation (EEC) No 2220/85. Such proof shall consist in a document issued by the body providing the security. Tenders not submitted in accordance with this Article or which contain conditions other than those laid down in respect of this invitation to tender shall not be valid. No tender may be modified or withdrawn. Article 5 Within five working days following notification of award of a supply contract, the successful tenderer shall forward to the body in the country of loading indicated in Article 8 proof that he has lodged a supply security in favour of the latter amounting to 10 % of the amount quoted in the tender in accordance with Title III of Regulation (EEC) No 2220/85. Such proof shall consist of a docu ­ ment issued by the body providing the security. Article 6 1 . The supply shall be the subject of checks conducted by the body designated by the Member State of the port of loading. 2. The successful tenderer shall submit to checks carried out by the body referred to in paragraph 1 ; to that end he shall forward to it the exact address of the store in the port of loading at least 15 days before loading. 3 . On completion of the checks, the abovementioned body shall issue a certificate of conformity certifying that the product meets the requirements laid down for the supply. 4. As soon as possible and by the time limit laid down in paragraph 2 at the latest, the successful tenderer shall notify the body responsible for payment referred to in Article 8 of the vessels chartered and the date of loading in port. Article 3 1 . On the basis of the tenders received : (a) a supply contract shall be awarded to the tenderer whose tender quotes the lowest amount ; where more than one tender quotes the same amount, the award shall be made by drawing lots ; or, where applicable, (b) no contract shall be awarded, in particular where tenders submitted quote prices in excess of those applying on the market for the planned operation . 2. Within three days at the latest following the closing date for submission of tenders, the Commission shall inform all tenderers by written telecommunication of the outcome of their participation in the tendering procedure . The successful tenderer shall be sent notification of award forthwith by written telecommunication. 3 . Where no supply contract is awarded or a contract is awarded in respect of part of the supply only, the com ­ petent bodies of the Member States shall publish the second closing date for the submission of tenders. In Article 7 Section 20 (special conditions) of licence applications and export licences shall bear the words 'Emergency aid to Romania  Regulation (EEC) No 1809/91 . Not subject to export refunds or monetary compensatory amounts'. / No L 165/ 18 Official Journal of the European Communities 27 . 6 . 91 Article 8 Before 1 October 1991 , the successful tenderer shall submit an application for payment of the supply to the intervention agency of the Member State in which the port of loading referred to in Article 2 (2) (e) is located. Such application shall be accompanied by : (a) the original of the certificate of takeover drawn up in accordance with the model in Annex II and issued by Prodexport SA, Bucharest, 1-3 Walter Maracineanu Street (telex : 11.527 ; telefax : 15 21 07 ; telephone 15 55 96).; (b) a copy of the sea transport document ; (c) the certificate drawn up by the body mentioned in Article 6 on completion of checks conducted . Article 9 1 . For the purposes of releasing the supply security, the primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be execution of the supply on the conditions laid down. The quantity delivered shall be considered satisfactory where the net weight recorded on takeover by the reci ­ pient is not more than 1 % less than the quantity laid down . 2. The supply guarantee shall be released where the successful tenderer provides the body concerned with the documents mentioned in Article 8 . 3 . The supply security shall be released immediately in cases of force majeure. 4. Where there are special difficulties on takeover, the Commission shall take the requisite measures . Article 10 The conversion rates to be used for tenders and for lodging tendering and supply securities shall be the agri ­ cultural conversion rates applying on the closing date for the submission of tenders . Article 11 1 . The Commission shall notify the bodies referred to in Articles 6 and 8 of the name of the successful tenderer and of any other information needed for executing the supply. 2. The bodies mentioned in paragraph 1 shall notify the Commission of all information relating to the supply, and in particular of the results of checks and of moni ­ toring the supply operation until the goods leave the customs territory of the Community. Article 12 This Regulation shall enter into force on 27 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission 27. 6 . 91 Official Journal of the European Communities No L 165/ 19 ANNEX I 1 . Characteristics and quality of the goods : white sugar of standard quality, category 2 (Council Regulation (EEC) No 793/72, OJ No L 94, 21 . 4 . 1972, p. 1 ), meeting the conditions laid down in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9. 1977, p. 12). 2. Packaging and marking : new jute bags with an internal polyethylene bag at least 0,05 mm thick, of a minimum weight (jute plus polyethylene) of 420 g, and a net content of 50 kg. Marking on bags in one of the Community languages (in letters at least 5 cm high) : 'EEC aid to Romania  Regulation (EEC) No 1809/91 '. No L 165/20 Official Journal of the European Communities 27. 6 . 91 ANNEX II TAKE-OVER CERTIFICATE I, the undersigned : (name, first name, business name) acting on behalf of for the account of the Government, hereby certify that the goods referred to below, delivered pursuant to Commission Regulation (EEC) No 1809/91 have been taken over :  Place and date of taking over :  Type of product :  Tonnage, weight taken over (gross) :  Packaging : Comments : Signature : Date :